Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 24, 2019

                                    No. 04-19-00182-CV

                                      Crystal SMITH,
                                         Appellant

                                              v.

                                     Joseph HICKMAN,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI19228
                      Honorable Solomon Casseb III, Judge Presiding


                                       ORDER
       On July 9, 2019, appellee filed a Motion to Refer to Alternative Dispute Resolution and
Stay the Appeal. We ORDER appellant to file a response to appellee’s motion on or before
August 13, 2019.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court